                        Case 3:20-cv-09284-CRB Document 13 Filed 01/04/21 Page 1 of 7

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-09284-CRB

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any) Federal Bureau of Investigation
         was received by me on (date) 12/22/2020                  .

           ’ I personally served the summons on the individual at (place)
                                                                                                 on (date)                                       ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                           , a person of suitable age and discretion who resides there,
           on (date)                                   , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                                                   , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                                 on (date)                                       ; or

           ’ I returned the summons unexecuted because                                                                                                            ; or

          ✔
          ’ Other (specify):         I served the Federal Bureau of Investigation by serving the United States (see below) and by sending a copy of the summons and of the
                                     complaint by USPS certified mail to the Bureau on 12/23/2020. Please see the attached USPS receipts and delivery confirmations,
                                     which show that the summons and complaint were delivered to the (1) Department of Justice, (2) the Federal Bureau of Investigation
                                     (3) the Attorney General of the United States, and (4) the Civil Process Clerk of the U.S. Attorney's Office for the Northern District of
                                     California.

           My fees are $                               for travel and $                                for services, for a total of $                   0.00             .


           I declare under penalty of perjury that this information is true.


 Date:          01/04/2021
                                                                                                              Server’s signature

                                                                                        Noam Shemtov, paralegal, ACLU Foundation
                                                                                                           Printed name and title

                                                                                                    125 Broad Street, 18th Floor
                                                                                                       New York, NY 10004

                                                                                                               Server’s address

 Additional information regarding attempted service, etc:
I served the United States by (1) sending a copy of the complaint and of all summonses by USPS certified mail to the Attorney general
of the United States on 12/23/2020 and (2) sending a copy of the complaint and of all summonses to the U.S. Attorney's Office for the
Northern District of California by USPS certified mail on 12/23/2020. Please see the attached USPS receipts and delivery notices.
Case 3:20-cv-09284-CRB Document 13 Filed 01/04/21 Page 2 of 7
Case 3:20-cv-09284-CRB Document 13 Filed 01/04/21 Page 3 of 7
                                                                          !                 !                  !                            !                         !
                                          Case 3:20-cv-09284-CRBEnglish
                                                                  Document 13 Locations
                                                                              Filed 01/04/21 Page 4 of 7
                                                                                               Support                 Informed Delivery         Register / Sign In


                            !   Quick Tools    !   Send     !   Receive       !   Shop      !   Business   !       International     !      Help      !


ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOYEE AVAILABILITY DUE TO THE IMPACTS OF
                                      COVID-19. WE APPRECIATE YOUR PATIENCE.




USPS Tracking
                                ®                                                                                              Tracking!                     FAQs




Track Another Package               +
                                              Track Packages                  Get the free Informed Delivery® feature to receive
                                                                                                                                                Learn More
                                              Anytime, Anywhere               automated notifications on your packages




                                                                                                                                                          Remove          $
        Tracking Number: 70200640000054373476

                                                                          Status

        Your item was delivered at 4:56 am on January 4,                      " Delivered
        2021 in WASHINGTON, DC 20535.                                     January 4, 2021 at 4:56 am
                                                                          Delivered
                                                                          WASHINGTON, DC 20535

                                                                          Get Updates       #




                                                                                                                                           Delivered




           Text & Email Updates                                                                                                                 #




           Tracking History                                                                                                                     !




           "#$%#&'!()!*+*,)!
           "#$%#&'!()!*+*,)!(-./!#0!
                               (-./!#0!
           123452&26!
           789:;<=>?<)!1@!*+.A.!!
           BC%&!4D20!E#F!623452&26!#D!(-./!#0!C$!"#$%#&'!()!*+*,!4$!789:;<=>?<)!1@!*+.A.G!



           12H20I2&!A,)!*+*+)!
           12H20I2&!A,)!*+*+)!,+-*J!#0!
                                 ,+-*J!#0!
                                                                                                                                                                          Feedback




           85#43#I32!KC&!L4HM%N!
           789:;<=>?<)!1@!*+.A.!!



           12H20I2&!A,)!*+*+)!
           12H20I2&!A,)!*+*+)!/-./!#0!
                               /-./!#0!
           8&&4526!#D!O$4D!
           789:;<=>?<)!1@!*++,P!!



           12H20I2&!*Q)!*+*+!
           ;$!>&#$F4D!DC!<2RD!S#H434D'!



           12H20I2&!*A)!*+*+)!
           12H20I2&!*A)!*+*+)!P-*,!N0!
                                 P-*,!N0!
           12N#&D26!LCFD!?KK4H2!
           TU??VWB<)!<B!,,*+,!!



           12H20I2&!*A)!*+*+)!
           12H20I2&!*A)!*+*+)!/-.P!N0!
                                  /-.P!N0!
           O9L9!4$!NCFF2FF4C$!CK!4D20!
           TU??VWB<)!<B!,,*+,!!




           Product Information                                                                                                                  #




                                                                 See Less         !




                                          Can’t find what you’re looking for?
                                    Go to our FAQs section to find answers to your tracking questions.


                                                                     FAQs
                                                                             !                 !                  !                            !                         !
                                             Case 3:20-cv-09284-CRBEnglish
                                                                     Document 13 Locations
                                                                                 Filed 01/04/21 Page 5 of 7
                                                                                                  Support                 Informed Delivery         Register / Sign In


                               !   Quick Tools    !   Send     !   Receive       !   Shop      !   Business   !       International     !      Help      !


ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOYEE AVAILABILITY DUE TO THE IMPACTS OF
                                      COVID-19. WE APPRECIATE YOUR PATIENCE.




USPS Tracking
                                   ®                                                                                              Tracking!                     FAQs




Track Another Package                  +
                                                 Track Packages                  Get the free Informed Delivery® feature to receive
                                                                                                                                                   Learn More
                                                 Anytime, Anywhere               automated notifications on your packages




                                                                                                                                                             Remove          $
            Tracking Number: 70200640000054373445

                                                                             Status

            Your item was delivered at 4:50 am on January 4,                     " Delivered
            2021 in WASHINGTON, DC 20530.                                    January 4, 2021 at 4:50 am
                                                                             Delivered
                                                                             WASHINGTON, DC 20530

                                                                             Get Updates       #




                                                                                                                                              Delivered




              Text & Email Updates                                                                                                                 #




              Tracking History                                                                                                                     !




              "#$%#&'!()!*+*,)!
              "#$%#&'!()!*+*,)!(-.+!#/!
                                  (-.+!#/!
              012341&15!
              6789:;<=>;)!0?!*+.@+!!
              AB%&!3C1/!D#E!512341&15!#C!(-.+!#/!B$!"#$%#&'!()!*+*,!3$!6789:;<=>;)!0?!*+.@+F!



              "#$%#&'!*)!*+*,)!
              "#$%#&'!*)!*+*,)!,,-.,!#/!
                                   ,,-.,!#/!
              74#32#G21!HB&!I3JK%L!
              6789:;<=>;)!0?!*+.@+!!
                                                                                                                                                                             Feedback




              "#$%#&'!*)!*+*,)!
              "#$%#&'!*)!*+*,)!M-+.!#/!
                                M-+.!#/!
              7&&3415!#C!N$3C!
              6789:;<=>;)!0?!*++,O!!



              "#$%#&'!,)!*+*,!
              :$!=&#$E3C!CB!;1PC!Q#J323C'!



              01J1/G1&!*R)!*+*+)!
              01J1/G1&!*R)!*+*+)!.-.,!L/!
                                    .-.,!L/!
              7&&3415!#C!N8I8!S1T3B$#2!01EC3$#C3B$!Q#J323C'!
              6789:;<=>;!0?!0:8=S:UN=:>;!?V;=VS!!



              01J1/G1&!*@)!*+*+)!
              01J1/G1&!*@)!*+*+)!O-*,!L/!
                                    O-*,!L/!
              01L#&C15!IBEC!>HH3J1!
              US>>WXA;)!;A!,,*+,!!



              01J1/G1&!*@)!*+*+)!
              01J1/G1&!*@)!*+*+)!M-+,!L/!
                                     M-+,!L/!
              N8I8!3$!LBEE1EE3B$!BH!3C1/!
              US>>WXA;)!;A!,,*+,!!




              Product Information                                                                                                                  #




                                                                    See Less         !




                                             Can’t find what you’re looking for?
                                       Go to our FAQs section to find answers to your tracking questions.


                                                                        FAQs




        !            !             !
                                                                                 !                 !                   !                            !                         !
                                                 Case 3:20-cv-09284-CRBEnglish
                                                                         Document 13 Locations
                                                                                     Filed 01/04/21 Page 6 of 7
                                                                                                      Support                  Informed Delivery         Register / Sign In


                               !   Quick Tools       !    Send     !   Receive       !   Shop      !    Business   !       International      !     Help      !


ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOYEE AVAILABILITY DUE TO THE IMPACTS OF
                                      COVID-19. WE APPRECIATE YOUR PATIENCE.




USPS Tracking
                                   ®                                                                                                   Tracking!                     FAQs




Track Another Package                  +
                                                  Track Packages                     Get the free Informed Delivery® feature to receive
                                                                                                                                                        Learn More
                                                  Anytime, Anywhere                  automated notifications on your packages




                                                                                                                                                                  Remove          $
            Tracking Number: 70200640000054373483

                                                                                 Status

            Your item was delivered at 4:50 am on January 4,                         " Delivered
            2021 in WASHINGTON, DC 20530.                                        January 4, 2021 at 4:50 am
                                                                                 Delivered
                                                                                 WASHINGTON, DC 20530

                                                                                 Get Updates       #




                                                                                                                                                   Delivered




              Text & Email Updates                                                                                                                      #




              Tracking History                                                                                                                          !




              "#$%#&'!()!*+*,)!
              "#$%#&'!()!*+*,)!(-.+!#/!
                                  (-.+!#/!
              012341&15!
              6789:;<=>;)!0?!*+.@+!!
              AB%&!3C1/!D#E!512341&15!#C!(-.+!#/!B$!"#$%#&'!()!*+*,!3$!6789:;<=>;)!0?!*+.@+F!



              "#$%#&'!*)!*+*,)!
              "#$%#&'!*)!*+*,)!,,-.,!#/!
                                   ,,-.,!#/!
              74#32#G21!HB&!I3JK%L!
              6789:;<=>;)!0?!*+.@+!!
                                                                                                                                                                                  Feedback




              "#$%#&'!*)!*+*,)!
              "#$%#&'!*)!*+*,)!M-+.!#/!
                                M-+.!#/!
              7&&3415!#C!N$3C!
              6789:;<=>;)!0?!*++,O!!



              "#$%#&'!,)!*+*,!
              :$!=&#$E3C!CB!;1PC!Q#J323C'!



              01J1/G1&!*R)!*+*+)!
              01J1/G1&!*R)!*+*+)!.-.,!L/!
                                    .-.,!L/!
              7&&3415!#C!N8I8!S1T3B$#2!01EC3$#C3B$!Q#J323C'!
              6789:;<=>;!0?!0:8=S:UN=:>;!?V;=VS!!



              01J1/G1&!*@)!*+*+)!
              01J1/G1&!*@)!*+*+)!O-*,!L/!
                                    O-*,!L/!
              01L#&C15!IBEC!>HH3J1!
              US>>WXA;)!;A!,,*+,!!



              01J1/G1&!*@)!*+*+)!
              01J1/G1&!*@)!*+*+)!Y-.R!L/!
                                     Y-.R!L/!
              N8I8!3$!LBEE1EE3B$!BH!3C1/!
              US>>WXA;)!;A!,,*+,!!




              Product Information                                                                                                                       #




                                                                        See Less         !




                                                 Can’t find what you’re looking for?
                                       Go to our FAQs section to find answers to your tracking questions.


                                                                            FAQs




                                       !ON ABOUT.USPS.COM                     !OTHER USPS SITES                              !LEGAL INFORMATION

                                       About USPS Home                         Business Customer Gateway                     Privacy Policy

                                       Newsroom                                Postal Inspectors                             Terms of Use

                                       USPS Service Updates                    Inspector General                             FOIA

                                       Forms & Publications                    Postal Explorer                               No FEAR Act EEO Data

                                       Government Services                     National Postal Museum

                                       Careers                                 Resources for Developers




        !            !             !
                                                                             !                 !                   !                            !                         !
                                             Case 3:20-cv-09284-CRBEnglish
                                                                     Document 13 Locations
                                                                                 Filed 01/04/21 Page 7 of 7
                                                                                                  Support                  Informed Delivery         Register / Sign In


                               !   Quick Tools    !   Send     !   Receive       !   Shop      !    Business   !       International      !     Help      !


ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOYEE AVAILABILITY DUE TO THE IMPACTS OF
                                      COVID-19. WE APPRECIATE YOUR PATIENCE.




USPS Tracking
                                   ®                                                                                               Tracking!                     FAQs




Track Another Package                  +
                                                 Track Packages                  Get the free Informed Delivery® feature to receive
                                                                                                                                                    Learn More
                                                 Anytime, Anywhere               automated notifications on your packages




                                                                                                                                                              Remove          $
            Tracking Number: 70200640000054373452

                                                                             Status

            Your item was delivered to an individual at the                      " Delivered
            address at 12:05 pm on December 29, 2020 in                      December 29, 2020 at 12:05 pm
            SAN FRANCISCO, CA 94102.                                         Delivered, Left with Individual
                                                                             SAN FRANCISCO, CA 94102

                                                                             Get Updates       #




                                                                                                                                               Delivered




              Text & Email Updates                                                                                                                  #




              Tracking History                                                                                                                      !




              "#$#%&#'!()*!(+(+*!
              "#$#%&#'!()*!(+(+*!,(-+.!/%!
                                        ,(-+.!/%!
              "#012#'#3*!4#56!7168!9:31213;<0!
              =>?!@A>?B9=BC*!B>!)D,+(!!
              EF;'!16#%!7<G!3#012#'#3!6F!<:!1:31213;<0!<6!68#!<33'#GG!<6!,(-+.!/%!F:!"#$#%&#'!()*!(+(+!1:!=>?!@A>?B9=BC*!B>
              )D,+(H!
                                                                                                                                                                              Feedback




              "#$#%&#'!()*!(+(+*!
              "#$#%&#'!()*!(+(+*!,(-(I!<%!
                                  ,(-(I!<%!
              "#/<'6#3!J=K=!A#L1F:<0!"#G61:<61F:!@<$1016M!
              =>?!@A>?B9=BC!B>!"9=NA9OJN9C?!BP?NPA!!



              "#$#%&#'!(Q*!(+(+*!
              "#$#%&#'!(Q*!(+(+*!,(-D,!/%!
                                    ,(-D,!/%!
              >''12#3!<6!J=K=!A#L1F:<0!"#G61:<61F:!@<$1016M!
              =>?!@A>?B9=BC!B>!"9=NA9OJN9C?!BP?NPA!!



              "#$#%&#'!(R*!(+(+!
              9:!N'<:G16!6F!?#S6!@<$1016M!



              "#$#%&#'!(T*!(+(+*!
              "#$#%&#'!(T*!(+(+*!Q-(,!/%!
                                    Q-(,!/%!
              "#/<'6#3!KFG6!C551$#!
              OACCU4E?*!?E!,,(+,!!



              "#$#%&#'!(T*!(+(+*!
              "#$#%&#'!(T*!(+(+*!R-+(!/%!
                                     R-+(!/%!
              J=K=!1:!/FGG#GG1F:!F5!16#%!
              OACCU4E?*!?E!,,(+,!!




              Product Information                                                                                                                   #




                                                                    See Less         !




                                             Can’t find what you’re looking for?
                                       Go to our FAQs section to find answers to your tracking questions.


                                                                        FAQs




                                                                          !OTHER USPS SITES                              !LEGAL INFORMATION

                                                                           Business Customer Gateway                     Privacy Policy

                                                                           Postal Inspectors                             Terms of Use

                                                                           Inspector General                             FOIA

                                                                           Postal Explorer                               No FEAR Act EEO Data

                                                                           National Postal Museum

                                                                           Resources for Developers




        !            !             !
